DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 -3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Butz (US PGPub 2018/0193119).
Regarding claim 1, Butz teaches an interdental cleaning tool comprising: 
a base portion (10) including a shaft portion (12) having a shape insertable in an interdental space (see Butz paragraph [0022]); and 
a cleaning portion that covers at least a portion of the shaft portion and is capable of cleaning an interdental space (cleaning portion 2, see Butz paragraph [0022]), 
wherein the base portion further includes 
a protruding portion that protrudes from a covered portion in a direction intersecting the shaft portion (portion at end of 12b having alternating narrow and wider portions, the wider portions protrude from the narrow portions in a direction orthogonal to the central axis of the shaft, see annotated fig. 1), 
the covered portion being a portion of the shaft portion and covered by the cleaning portion (outer layer 20 of cleaning portion covers stem 12, see paragraph [0028]).

    PNG
    media_image1.png
    508
    495
    media_image1.png
    Greyscale

Annotated Fig. 1

Regarding claim 2, Butz teaches the interdental cleaning tool according to claim 1, wherein the protruding portion is provided in a proximal region which is a region of the covered portion between a base end portion of the covered portion and a portion distant from the base end portion toward a top end portion of the shaft portion by nine tenths of a length of the cleaning portion along an axial direction of the shaft portion.
The projections of Butz (see annotated fig. 1) to start halfway between the base end of the covered portion 12b and the end. Consequently, because at least one of them is provided in "a region of the covered portion between a base end portion of the covered portion and a portion distant from the base end portion toward a top end portion of the shaft portion by nine tenths of a length of the cleaning portion along an axial direction of the shaft portion," the claim limitation is taught.

Regarding claim 3, Butz teaches the interdental cleaning tool according to claim 2, wherein 
the cleaning portion includes a cleaning portion body that covers the covered portion (outer layer 20, see fig. 14), and a plurality of bristles each having a shape protruding outward from an outer circumferential surface of the cleaning portion body (bristles 21a), 
the protruding portion includes a plurality of protrusions provided at positions of the covered portion spaced from one another (plurality of protrusions, see annotated fig. 1), and 
the plurality of bristles include a covering bristle covering a protrusion (bristles 21a cover the protrusions, see Butz fig. 14).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Butz.   
Regarding claim 4, Butz teaches the interdental cleaning tool according to claim 3, but does not explicitly teach that each of the plurality of protrusions has a shape whose protruding length from the shaft portion gradually increases along a direction from a top end side to a base end side of the shaft portion.
However, Butz does teach that the protrusions are on bristle core 12b, which is tapered (see paragraph [0029]). Consequently, it would have been obvious to a person of ordinary skill in the art to have the protrusions share the tapered shape, as doing so represents the combination of known prior art elements according to known methods to yield predictable results.
   
Regarding claim 5, Butz teaches the interdental cleaning tool according to claim 3, but does not teach that the cleaning portion is made of a composite material containing elastomer and a reinforcing material.
However, Butz teaches the concept of adding reinforcing fibers to a polymer material to improve its physical properties (see Butz paragraphs [0036]-[0037]). It would have been obvious to a person having ordinary skill in the art to take this teaching and produce a cleaning portion from a composite material, as doing so would have improved control over the strength and stiffness of the soft portion. (see Butz paragraphs [0036]-[0037]). 

Regarding claim 6, Butz teaches the interdental cleaning tool according to claim 4, but does not teach that the cleaning portion is made of a composite material containing elastomer and a reinforcing material.
However, Butz teaches the concept of adding reinforcing fibers to a polymer material to improve its physical properties (see Butz paragraphs [0036]-[0037]). It would have been obvious to a person having ordinary skill in the art to take this teaching and produce a cleaning portion from a composite material, as doing so would have improved control over the strength and stiffness of the soft portion. (see Butz paragraphs [0036]-[0037]).


Double Patenting
Claim 1 of this application is patentably indistinct from the claims in Applications Nos. 16/309,259, 15/542,501, 15/755,267, 17/050,547, 17/050,557, 17/050,522, 17/256,247, 17/418,435, 17/256,371, 17/050,513, 16/621,661, 16/621,667, 16/062,683, and 15/542,494. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Applications Nos. 16/309,259, 15/542,501, 15/755,267, 17/050,547, 17/050,557, 17/050,522, 17/256,247, 17/418,435, 17/256,371, 17/050,513, 16/621,661, 16/621,667, 16/062,683, and 15/542,494 (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims from related applications contain every limitation of claim 1, or, where not every limitation is present, they would have been obvious in view of Butz.

Application No.
Claim limitation
Claim limitation
Claim limitation
Claim limitation
present application 
a base portion including a shaft portion having a shape insertable in an interdental space
a cleaning portion that covers at least a portion of the shaft portion and is capable of cleaning an interdental space
wherein the base portion further includes a protruding portion that protrudes from a covered portion in a direction intersecting the shaft portion
the covered portion being a portion of the shaft portion and covered by the cleaning portion
16/309,259
claim 1:  a base that has a shaft shaped to be capable of being inserted between teeth
claim 9: a cleaner that contains an elastomer, covers an outer circumferential surface of the shaft, and is capable of cleaning between the teeth
not taught by '259, but obvious in view of Butz, as a combination of known prior art elements.
claim 9: "a cleaner that contains an elastomer, covers an outer circumferential surface of the shaft, and is capable of cleaning between the teeth"
15/542,501
Claim 1: An interdental cleaning instrument comprising…wherein the base part has... a shaft part which has a shape that is insertable to an interdental space between neighboring teeth
a cleaning part that...covers at least a portion of the base part from the insertion end section, and is capable of cleaning an interdental space
not taught by '501, but obvious in view of Butz, as a combination of known prior art elements.
a cleaning part that is composed of an elastomer having a second hardness lower than the first hardness of the base part, covers at least a portion of the base part from the insertion end section
15/755,267
Claim 1: An interdental cleaning tool comprising: a base part including: a shaft part extending in a specific direction and having a shape insertable into an interdental space
An interdental cleaning tool comprising: a base part including: a shaft part...having a shape insertable into an interdental space... a cleaning part around the shaft part
wherein the cleaning part includes a cleaning part body covering an outer peripheral surface of the groove forming part from the insertion end, and brush bristles each having a shape projecting outward in an axially perpendicular direction
a shaft part...having a shape insertable into an interdental space... a cleaning part around the shaft part
17/050,547
Claim 1: An interdental cleaning tool comprising: a base portion including a shaft portion that extends from a base end side to a top end side so as to be insertable in an interdental space
 a shaft portion...insertable in an interdental space...a top end side cleaning portion including a top end side body covering a top end side portion of the shaft portion
a plurality of top end side bristles protruding outward from an outer circumferential surface of the top end side body
top end side body covering a top end side portion of the shaft portion
17/050,557
Claim 1: An interdental cleaning tool comprising: a base portion including a shaft portion having a shape insertable in an interdental space
a cleaning portion that covers at least a portion of the shaft portion and is capable of cleaning an interdental space
claim 3: the cleaning portion further includes a brush portion having a shape protruding outward from an outer circumferential surface of the cleaning portion body
Claim 2: the cleaning portion includes a cleaning portion body that covers the at least a portion of the shaft portion
17/050,522
Claim 1: An interdental cleaning tool comprising: a base portion including a shaft portion having a shape insertable in an interdental space
a cleaning portion that covers at least a portion of the shaft portion and is capable of cleaning an interdental space
a brush portion provided on an outer circumferential surface of the cleaning portion body, the brush portion includes: a first brush group including a plurality of bristles each having a shape protruding outward from the outer circumferential surface of the cleaning portion body
the cleaning portion includes: a cleaning portion body that covers at least a portion of the shaft portion
17/256,247
Claim 1: An interdental cleaning tool comprising: a cleaning tool body that is made of a synthetic resin, and includes a grip portion that is capable of being gripped with fingers of a user and a shaft portion that extends in one direction from the grip portion
a cleaning portion configured to clean between teeth, covering a leading end of the shaft portion
not taught by '247, but obvious in view of Butz, as a combination of known prior art elements.
a cleaning portion configured to clean between teeth, covering a leading end of the shaft portion
17/418,435
Claim 1: An interdental cleaning tool comprising: a base material portion including a base section and a shaft section extending from the base section
 a soft portion including a covering section that covers a distal end part of the shaft section,
a plurality of projections projecting from the covering section
 a soft portion including a covering section that covers a distal end part of the shaft section,
17/256,371
Claim 1: An interdental cleaning tool comprising: a cleaning tool body that is made of a synthetic resin, and includes a grip portion that is capable of being gripped with fingers of a user and a shaft portion that extends in one direction from the grip portion;
a cleaning portion configured to clean between teeth, covering a leading end of the shaft portion, and made of an elastomer
not taught by '371, but obvious in view of Butz, as a combination of known prior art elements.
a cleaning portion configured to clean between teeth, covering a leading end of the shaft portion, and made of an elastomer
17/050,513
Claim 5: An interdental cleaning tool comprising: a base portion extending in a specific direction and including a shaft portion having a shape insertable in an interdental space
a cleaning portion that...covers at least a portion of the shaft portion, and is capable of cleaning an interdental space
Claim 8: The interdental cleaning tool according to claim 5, wherein the cleaning portion further includes a plurality of bristles connected to the other portion of the cleaning portion body than the groove, and protruding outward from the portion
 wherein the cleaning portion includes a cleaning portion body covering an outer peripheral surface of the shaft portion
16/621,661
Claim 1: An interdental cleaning tool comprising: a base portion having a shaft portion configured to be which extends in a specific direction to be capable of being inserted between teeth
 a cleaning portion that is made from an elastomer having a hardness lower than a hardness of the base portion, the cleaning portion covering at least a part of the shaft portion and being capable of cleaning between teeth
a plurality of brush portions connected to the cleaning portion main body, and each of the brush portions includes: a brush main body which protrudes outward from the cleaning portion main body 
 a cleaning portion that is made from an elastomer having a hardness lower than a hardness of the base portion, the cleaning portion covering at least a part of the shaft portion and being capable of cleaning between teeth
16/621,667
Claim 1: An interdental cleaning tool comprising: a base portion including a shaft portion having a shape which extends in a specific direction to be capable of being inserted between teeth
 a cleaning portion that is made from an elastomer having a hardness lower than a hardness of the base portion, the cleaning portion covering at least a part of the shaft portion and being capable of cleaning between teeth
 a plurality of brush portions connected to the cleaning portion main body, and each of the brush portions includes:  a brush main body having a shape that protrudes outward from the cleaning portion main body
 a cleaning portion that is made from an elastomer having a hardness lower than a hardness of the base portion, the cleaning portion covering at least a part of the shaft portion and being capable of cleaning between teeth
16/062,683
Claim 1: An interdental cleaning tool, comprising: a base having a shaft and a grip located at a proximal end of the shaft, the shaft configured to be inserted into an interdental space
a cleaner configured to clean the interdental space, the cleaner covering an outer peripheral surface of a distal portion of the shaft
not taught by '683, but obvious in view of Butz, as a combination of known prior art elements.
a cleaner configured to clean the interdental space, the cleaner covering an outer peripheral surface of a distal portion of the shaft
15/542,494
Claim 1: cleaning implement for cleaning a minute gap formed between mutually adjacent teeth to be cleaned, the cleaning implement comprising: a shaft part...shaft part being configured to be inserted in the minute gap
 a cleaning part which...covers an outer surface of a covered portion from the insertion end section to an intermediate section or to the base end section of the shaft part
Claim 6: wherein the cleaning part further has a group of brush bristles composed of a plurality of brush bristles, each brush bristle having a shape protruding outward in the axially perpendicular direction from the outer peripheral surface of the cleaning-part body
 a cleaning part which...covers an outer surface of a covered portion


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Examiner would particularly like to note that Adriano et al. (US PGPub 2016/0058531) teaches an interdental cleaner having a similar structure, which teaches the use of teeth (15) on the covered portion (11) to retain the cleaning portion 5 of the cleaner (see, e.g. paragraphs [0029]-[0033] and figs. 5-6 of Adriano et al.).
Weihrauch (US 6772467) and Turch et al. (US 7121937) teach the concept of fiber-reinforced bristles.
Barnett (US 3775848), Gengyo et al. (US PGPub 2017/0319309), Pötsch et al. (US 11147657), Schär et al. (US 10299577), Wallström et al. (US 10195005), Wallström et al. (US PGPub 2016/0367345), Szyszkowski (US 5775346), Kato (US PGPub 2015/0114428), Dishon (US PGPub 2014/0166043), and Elbaz et al. (US PGPub 2010/0015567) teach relevant aspects of interdental cleaners.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723